Exhibit 10.9

 

LOAN AGREEMENT

 

This Loan Agreement (the “Agreement”) is dated November 27, 2013 and is made by
and among KKM MAKAI, LLLP, a Hawaii limited liability limited partnership
(“KKM”), and KD KONA 2013 LLLP, a Hawaii limited liability limited partnership
(“KD Kona”) (KKM and KD Kona are individually and collectively referred to as
the “Borrower”) and AMERICAN SAVINGS BANK, F.S.B., a federal savings bank
(“Lender”).

 

1.                                    Loan Terms.

 

1.1       Loan Amount; Purpose and Related Information. Lender will make a loan
to Borrower in the principal amount of FIVE MILLION AND NO/100 DOLLARS
($5,000,000.00) (the “Loan”) to be used to finance: (a) a portion of KKM’s
initial capital contribution to acquire a 60% general partnership interest
(“KKM’s GP Interest”) in Ka’upulehu Makai, LLLP, a Hawaii limited liability
limited partnership (“KM LLLP”) and (b) a portion of KD Kona’s initial capital
contribution to acquire a 16% limited partnership interest (“KD Kona’s LP
Interest”) in KM LLLP, which KM LLLP will then use, along with the initial
capital contribution of KD Development, LLC, a Delaware limited liability
company (“KD Development”), who is another limited partner of KM LLLP, to
acquire the 60% membership interests owned by seller Westbrook United Land
Investments, L.P. (“WULI”) in the following three limited liability companies
(collectively, the “Companies”): (i) WB Ka’upulehu, LLC, a Delaware limited
liability company (“WB Ka’upulehu”); (ii) WB Kukio Resorts, LLC, a Delaware
limited liability company (“WB Kukio”); and (iii) WB Manini’owali, LLC, a
Delaware limited liability company (“WB Manini’owali”). The remaining 40%
interests in each of the Companies is owned by G&K Development, LLC, a Hawaii
limited liability company (the “Getty Member”). The Loan will be available in
one disbursement at the closing of the Loan, unless otherwise provided in this
Agreement.

 

WB Ka’upulehu is the sole member of: (A) WB KD Member, LLC, a Delaware limited
liability company, which is the sole member of WB KD Acquisition, LLC, a
Delaware limited liability company (“WB KD Acquisition LLC”) and (B) WB KD
Acquisition II, LLC, a Delaware limited liability company (“WB KD Acquisition II
LLC”). WB Kukio, WB Manini’owali, WB KD Acquisition LLC and WB KD Acquisition II
LLC are each referred to herein as a “Developer Company” and, collectively, as
the “Developer Companies”. Each of the Developer Companies is an owner of
underlying land and is involved in the development, ownership, marketing,
financing and sale of four luxury residential communities on the Kona-Kohala
coast of the Island of Hawaii (each, a “Project” and, collectively, the
“Projects”) commonly known as: (1) “Kaupulehu, Increment 1” (“Increment 1”)
owned in fee simple by WB KD Acquisition LLC, subject to mortgage liens in favor
of Bank of Hawaii and Kamehameha Schools; (2) “Kaupulehu, Increment 2”
(“Increment 2”), which WB KD Acquisition II LLC owns the leasehold interest
pursuant to a ground lease with lessor Kamehameha Schools; (3) “Kukio Resort”
owned in fee simple by WB Kukio; and (4) “Manini’owali Resort” owned in fee
simple by WB Manini’owali.

 

The Loan will be evidenced by an Adjustable Rate Promissory Note of even date
herewith (the “Note”) made by Borrower and payable to Lender in the original
principal amount of the Loan.

 

1

--------------------------------------------------------------------------------


 

1.2       Interest Rate. The initial interest rate for the Loan shall be Four
and one-half percent (4.50%) per annum. The interest rate will be adjusted every
twelve (12) months during the term of the Loan as set forth in the Note.
Interest shall be computed as provided in the Note. The interest rate may be
increased, as set forth in the Note and in this Agreement, in the event Borrower
fails to perform its obligations under the Loan Documents.

 

1.3       Repayment of Loan. Monthly payments of accrued interest only shall be
due on the first day of each calendar month. All unpaid principal and interest
shall be due on December 1, 2015, unless sooner due as hereinafter provided.

 

a.         Prepayment. Borrower may prepay the Loan in full or in part at any
time, subject to the conditions set forth in the Note.

 

b.         Late Charges. If any payment due under the Loan is not received by
Lender within ten (10) calendar days of the date such payment is due, Borrower
shall pay on demand a late charge in a sum equal to five percent (5%) of any
amount overdue.

 

c.         Default Interest Rate. Upon the occurrence and during the
continuation of any default under this Agreement, all amounts due under the Loan
will, at the option of Lender, bear interest at the default rate of interest set
forth in the Note.

 

d.         Mandatory Principal Payments. During the term of the Loan, Borrower
agrees to make mandatory principal payments with respect to the Loan as follows:

 

i.          A principal payment in an amount equal to 67% of an Increment 1
Percentage Payment as and when KD receives such payment pursuant to its rights
under the Increment 1 PSA.

 

ii.         A principal payment in an amount equal to 67% of an Increment 2
Percentage Payment as and when KD receives such payment pursuant to its rights
under the Increment 2 PSA.

 

iii.        A principal payment in an amount equal to 100% of each cash
distribution made by KM LLLP to either or both Borrower pursuant to Borrower’s
rights under the KM LLLP Partnership Agreement.

 

iv.        A principal payment in an amount equal to $1,400,000.00 from the
sales proceeds received by Accommodation Obligor from the sale of the House/Lot.

 

v.         A principal payment in an amount equal to all of the Net Sales
Proceeds from the sale of each of the Finished Lots “Net Sales Proceeds” means
the gross sales price for a Finished Lot minus reasonable real estate
commissions and other customary and standard closing costs not to exceed, in the
aggregate, seven percent (7%) of the gross sales price of the Finished Lot.
Lender shall have the right to review the closing statements for the sale of
each Finished Lot to insure that Lender is being paid all of the Net Sales
Proceeds, and to review such commissions and closing costs to be deducted in the
calculation of Net Sales Proceeds.

 

2

--------------------------------------------------------------------------------


 

1.4       Security for Loan. The security for the Loan shall be the following:

 

a.         An absolute assignment in favor of Lender of sixty-seven percent
(67%) of the right and interest of Kaupulehu Developments, a Hawaii general
partnership (“KD”), in and to those certain percentage payments to be paid by WB
KD Acquisition LLC to KD (each, an “Increment 1 Percentage Payment”) pursuant to
the terms of that certain Purchase and Sale Agreement by and between KD and WB
KD Acquisition LLC dated February 13, 2004 (“Increment 1 PSA”).

 

b.         An absolute assignment in favor of Lender of sixty-seven percent
(67%) of KD’s right and interest in and to those certain percentage payments to
be paid by WB KD Acquisition II LLC to KD (each, an “Increment 2 Percentage
Payment”) pursuant to the terms of that certain Amended and Restated Agreement
as to Lot 4A, Increment 2 by and among KD, WB KD Acquisition LLC and WB KD
Acquisition II LLC dated May 27, 2009 (the “Increment 2 PSA”).

 

c.         The Mortgage, Security Agreement, Assignment of Leases and Rents,
Fixture Filing, and Financing Statement of even date herewith made by Kaupulehu
2007, LLLP, a Hawaii limited liability limited company (“Accommodation Obligor”)
in favor of Lender (the “Accommodation Mortgage”) granting a second mortgage
lien (subject only to the first mortgage lien in favor of the Lender)
encumbering three (3) lots of real property located at Kaupulehu, Hawaii
(bearing Tax Map Key Nos. (3) 7-2-031: 022, 026 and 028), more particularly
described in Exhibit “A” attached hereto and made a part hereof. The term
“Property” shall mean such real property, together with all buildings,
structures and other improvements now or hereafter located thereon (the
“Improvements”), and the personal property described in the Accommodation
Mortgage and the other Loan Documents (as defined below) (the “Personalty”). One
(1) of the three (3) lots comprising the Property is improved with a residential
house (the “House Lot”), and the remaining two (2) lots are finished for future
construction of a house thereon (the “Finished Lots”).

 

d.         The pledge of KKM’s GP Interest in KM LLLP.

 

e.         The pledge KD Kona’s LP Interest in KM LLLP.

 

f.          The pledge(s) of the 10% membership interests in each Company that
KKM, KM LLLP or an assignee of KM LLLP directly receives in any of the Companies
pursuant to the WULI Interest PSA (as defined below), as and when such interests
are received by KKM, KM LLLP or such assignee (each, an “Additional Interest
Pledge”).

 

g.         An absolute assignment in favor of Lender in and to all of the cash
distributions to be made from KM LLLP to either Borrower pursuant to the Limited
Liability Limited Partnership Agreement of Ka’upulehu Makai, LLLP dated
November 27, 2013 (the “KM LLLP Partnership Agreement”).

 

h.         A perfected security interest in all furniture, fixtures, equipment
and other personal property owned by Accommodation Obligor located on or used in
connection with the day-to-day operation of the Property.

 

3

--------------------------------------------------------------------------------


 

i.          A perfected second lien security interest in Accommodation Obligor’s
deposit accounts with the Lender, accounts receivable, general intangibles,
documents of title, tradenames and licenses, inventory, furniture, fixtures and
equipment, now or hereafter acquired located within and outside the State of
Hawaii.

 

j.          The pledge of Borrower’s Interest Reserve Account as more
particularly described below.

 

k.         The pledge of Borrower’s Pledged Account as more particularly
described below.

 

1.5       Documentation.  At or prior to the closing of the Loan, Borrower must
deliver the following documents and other items, executed and acknowledged as
appropriate, all in form and substance satisfactory to Lender:

 

a.         the Loan Documents (which means this Agreement, the Note, the
security agreement, financing statements, pledges, absolute assignment
agreements and any other documents evidencing, securing, guaranteeing or
governing the Loan (except for the Accommodation Mortgage and the security
agreement to be made by Accommodation Obligor), as they may be extended, renewed
or modified from time to time);

 

b.         a satisfactory appraisal of each of the 3 lots comprising the
Property done by an appraiser approved by Lender in accordance with the Uniform
Standards of Professional Appraisal Practices and federal applications
applicable to Lender, reflecting a market value for each such lot in an amount
acceptable to Lender;

 

c.         evidence of the liability and other insurance coverage of KM LLLP,
the Developer Companies and such others as required under this Agreement or
otherwise by Lender in writing;

 

d.         true and correct copies of the organizational documents of Borrower,
Borrower’s general partner and limited partners, each Guarantor, KM LLLP, each
of the Companies, WB KD Acquisition LLC, WB KD Acquisition II LLC, and KD
(collectively, the “Affiliates”), including any amendments and restatements
thereof, evidence of such entities’ due formation and good standing (certificate
of good standing), as well as due authorization and execution of the Loan
Documents, as applicable, by such entities;

 

e.         full payment of all fees, advances and costs, including but not
limited to any loan or commitment fees, recording and filing fees, and escrow
and title fees;

 

f.          if required by Lender, a written opinion or opinions of legal
counsel for Borrower and the Guarantors (as defined below), addressed to Lender,
covering to Lender’s satisfaction (1) the due authorization, execution,
delivery, binding effect and enforceability of the Loan Documents, (2) no
undisclosed litigation, (3) no consents or approvals required, (4) no conflicts
with or violations of any agreements or laws, and (5) such other matters as
Lender may require;

 

4

--------------------------------------------------------------------------------


 

g.         true and correct copy of the letter of intent signed and delivered by
Hualalai Investors, LLC (“Hualalai”) to Borrower, concerning the joint
development of Increment 1 and Increment 2 (the “Joint Development LOI”), such
letter of intent to have substantially similar form and content as the letter of
intent issued by Hualalai dated October 24, 2013;

 

h.         the purchase and sale agreement and any amendments thereto for KM
LLLP’s acquisition of WULI’s membership interests in the Companies
(collectively, the “WULI Interest PSA”);

 

i.          the purchase and sale agreements evidencing KD’s rights and
entitlements to percentage payments in connection with the sale of all or any
portion of the properties comprising Increment 1 and Increment 2;

 

j.          on a best efforts basis, (i) the written consent to the pledge of
KKM’s GP Interest in KM LLLP and (ii) the written consent to the pledge of KD
Kona’s LP Interest in KM LLLP, by the remaining partners of KM LLLP;

 

k.         a true and correct copy of the assignment of membership interests in
each of the Companies from WULI to KM LLLP;

 

l.          an estoppel certificate signed and delivered by the Getty Member in
favor of KM LLLP and each of its partners, certifying that the Companies’
operating agreements are in full force and effect and unchanged, except as
disclosed in said certificate, and that WULI is not in default under such
operating agreements which KM LLLP will be responsible to cure; and

 

m.        such other documents, property information and other assurances as
Lender may require.

 

1.6       Additional Closing Conditions. The obligation of Lender to make the
Loan under this Agreement is also subject to the satisfaction of the following
conditions on or before the date on which the Lender shall make any disbursement
of Loan proceeds to Borrower (the “Closing Date”):

 

a.         Borrower shall have opened a demand deposit account (the “Interest
Reserve Account”) with Lender and shall have funded an opening minimum balance
of $1,000,000.00 (the “Interest Reserve”). Borrower shall have delivered to
Lender irrevocable instructions for the Lender to automatically withdraw from
the Interest Reserve a sufficient amount to pay for payments as and when they
become due in accordance with the provisions of the Note. The Interest Reserve
Account and the funds therein shall be pledged to Lender as security for the
Loan; Borrower shall be restricted from withdrawing such funds or closing the
Interest Reserve Account except as expressly set forth in the pledge agreement.

 

b.         Borrower shall have opened a demand deposit account (the “Pledged
Account”) with Lender and shall have funded an opening minimum balance of
$1,000,000.00 (the “Pledged Funds”). The Pledged Account and the funds therein
shall be pledged to Lender as security for the Loan; Borrower shall be
restricted from withdrawing the Pledged Funds or closing the Pledged Account,
provided that: (i) Borrower shall be entitled to withdraw $500,000

 

5

--------------------------------------------------------------------------------


 

from the Pledged Account upon delivery to the Lender a true and correct copy of
the fully-executed Joint Development LOI between Borrower or its affiliate and
Hualalai in substantially similar form and content as the one Borrower received
as a condition to closing of the Loan; and (ii) Borrower shall have the right to
withdraw the remaining balance from the Pledged Account and to have the pledge
of the Pledge Account released as security for the Loan upon delivery to Lender
of a fully-executed joint development agreement between Borrower or its
affiliate and Hualalai for the joint development of Increment 1 and Increment 2.
The joint development agreement shall be materially consistent with the terms of
the Joint Development LOI, unless the prior written consent of Lender is
obtained, and in any event be in form and with content reasonably acceptable to
Lender.

 

1.7       Guarantors. Repayment of the Loan shall be guaranteed (as more
particularly described in that certain guaranty dated the date hereof (the
“Guaranty”) by the following persons and/or entities, jointly and severally
(each, a “Guarantor” and, collectively, the “Guarantors”): BARNWELL
INDUSTRIES, INC., a Delaware corporation (“Barnwell”); NOBLE ENTERPRISES, INC.,
a Nevada corporation (“Noble”); and NEARCO, INC., a Washington corporation
(“Nearco”).

 

1.8       Post-Closing Documentation. Within thirty (30) calendar days after the
Closing Date, Borrower promises to deliver the following documents and other
items, executed and acknowledged as appropriate, all in form and substance
satisfactory to Lender:

 

a.         the Accommodation Mortgage, encumbering the Property, and the
security agreement relating to the collateral to be granted pursuant to
Section 1.4.h. described hereinabove;

 

b.         an American Land Title Association (“ALTA”) title insurance policy
insuring Lender that the Accommodation Mortgage constitutes a valid and
enforceable second lien on the Property subject and subordinate only to such
liens or other matters as Lender has approved in writing, and with such
endorsements as Lender may reasonably require;

 

c.         a financing statement and personal property lien report, advising
Lender that a search of the public records discloses no security agreements,
chattel mortgages, financing statements, title retention agreements, notices or
certificates of tax liens or other instruments or documents filed or recorded
against Accommodation Obligor, except those which may have been approved by
Lender in writing;

 

d.         an Environmental Questionnaire and Disclosure Statement prepared and
certified by Borrower, or, if Lender requires, an environmental survey of the
Property prepared by an environmental consultant satisfactory to Lender;

 

e.         a tax clearance certificate or certificates issued by the Department
of Taxation of the State of Hawaii, certifying that all taxes due from
Accommodation Obligor to the State of Hawaii have been paid;

 

f.          if requested, a survey of the Property and the improvements thereon
certified to Lender in accordance with the standards of the ALTA and the
American Congress on Surveying & Mapping; and

 

6

--------------------------------------------------------------------------------


 

g.         evidence of the casualty and other insurance coverage as required
under the Accommodation Mortgage or otherwise by Lender in writing.

 

2.                                    Covenants of the Borrower.

 

Borrower promises to keep each of the following covenants:

 

2.1       Payment of Loan. Borrower will pay when due all sums which may be due
under the Loan Documents.

 

2.2       Existence. Borrower shall preserve and maintain Borrower’s and KM
LLLP’s legal existence and timely file all necessary and appropriate documents
and exhibits and pay all appropriate fees and charges therewith. KKM, as general
partner of KM LLLP, shall preserve and maintain the legal existence and timely
file all necessary and appropriate documents and exhibits and pay all
appropriate fees and charges related to the existence of KM LLLP and each of the
Development Companies.

 

2.3       Compliance with Law and Title Encumbrances. Borrower shall comply, and
shall cause KM LLLP and each of the other Affiliates to comply, as applicable,
with all existing and future laws, ordinances, rules, regulations, orders,
building restrictions and requirements of, and all permits and approvals from,
and agreements with and commitments to, all governmental, judicial or legal
authorities having jurisdiction over Borrower, KM LLLP, Accommodation Obligor,
the Property, the Projects or the Developer Companies’ business conducted
thereon or therefrom, and with all restrictive covenants and other title
encumbrances encumbering the Projects or the Property, including without
limitation the Environmental Laws (described below and in the Accommodation
Mortgage), the Americans with Disabilities Act, the Federal Fair Housing Act, as
amended, Terrorism Laws (meaning Executive Order 13224 issued by the President
of the United States of America, the Terrorism Sanctions Regulations (Title 31,
Part 595 of the U.S. Code of Federal Regulations), the Terrorism List
Governments Sanctions Regulations (Title 31, Part 596 of the U.S. Code of
Federal Regulations), and the Foreign Terrorist Organizations Sanctions
Regulations (Title 31, Part 597 of the U.S. Code of Federal Regulations), and
all other present and future federal, state and local laws, ordinances,
regulations, policies and any other requirements of any governmental agency or
body (including, without limitation, the United States Department of the
Treasury Office of Foreign Assets Control) addressing, relating to, or
attempting to eliminate, terrorist acts and acts of war, each as hereafter
supplemented, amended or modified from time to time, and the present and future
rules, regulations and guidance documents promulgated under any of the
foregoing, or under similar laws, ordinances, regulations, policies or
requirements of other States or localities), and any laws, ordinances, rules,
regulations or governmental orders the violation of which subjects or may
subject the Property or the Projects or any portion thereof or interest therein
to forfeiture or seizure or Borrower, the Affiliates or Lender to any civil or
criminal fines or penalties (all collectively, the “Requirements”).

 

2.4       Change in Nature of Business, Organizational Documents and Other
Agreements. As long as this Agreement remains in effect, the Note remains
outstanding and unpaid or any other amount is owing to Lender under any of the
Loan Documents, the Borrower, will not, without the prior written consent of
Lender, (a) change the nature of its business or the business

 

7

--------------------------------------------------------------------------------


 

of KM LLLP or the Developer Companies, as conducted or proposed to be conducted
on and as of the date hereof, or engage in any type of business not reasonably
related to such business; (b) amend, modify, revise, supplement or otherwise
change the terms of Borrower’s, KM LLLP’s, and any of the Companies’ or the
Developer Companies’ Organizational Documents in a manner that violates any
other provisions of the Loan Documents or which would adversely affect the Loan,
the Borrower’s Loan repayment obligations or the Lender’s rights under the Loan
Documents; and (c) amend, modify, revise, supplement or otherwise change the
terms of the Increment 1 PSA, the Increment 2 PSA or the WULI Interest PSA.
“Organizational Documents” means, with respect to a corporation, its articles of
incorporation and bylaws and all amendments thereto, with respect to a limited
liability company, its articles of organization and operating agreements and all
amendments thereto, and with respect to a partnership or joint venture (of any
kind), its partnership or joint venture agreement, and all amendments thereto.

 

2.5       Accounting Records.  Borrower shall maintain for itself and for KM
LLLP and the Companies accurate and proper accounting records and books, and
provide Lender with access to such books and accounting records at Lender’s
request during normal business hours.

 

2.6       Taxes and Other Liabilities. Borrower shall pay and discharge when due
all of Borrower’s indebtedness, obligations, assessments and taxes, except such
as Borrower may in good faith contest or as to which a bona fide dispute may
exist, provided that, if requested, Borrower shall provide evidence satisfactory
to Lender regarding Borrower’s ability to pay the disputed items in the event
they are determined to be justly due.

 

2.7       Insurance. Borrower shall obtain, maintain and keep in force insurance
of the types and in such amounts as are satisfactory to the Lender, and in no
event less than amounts customarily carried in lines of business similar to the
Borrower’s and the Developer Companies, including but not limited to, property
and casualty, flood, commercial general liability and worker’s compensation
insurance, and provide the Lender with a schedule or schedules or certificates
of insurance from time to time setting forth all insurance then in effect along
with copies of all such policies.

 

If real or personal properties are given to secure either the obligations under
the Loan Documents or any guaranty given in support of such obligations, such
properties shall be covered by property and casualty insurance acceptable to the
Lender, and such policies shall contain a mortgagee’s clause and/or lender’s
loss payable endorsement and shall require thirty (30) days’ prior written
notice to the Lender of any cancellation or material change in coverage.

 

2.8       Preservation of Rights. Borrower shall obtain, preserve and maintain
in good standing, as applicable, all licenses and governmental approvals,
rights, privileges and franchises necessary or desirable for the operation of
the Projects and the conduct of Borrower’s business thereon and therefrom.

 

2.9       Maintenance and Repair. Borrower shall (i) maintain the Projects, in
good condition and repair, and (ii) pay when due all claims for labor performed
and materials furnished therefor in connection with any improvements or
construction activities.

 

8

--------------------------------------------------------------------------------


 

2.10     Payment of Expenses. Borrower must pay all costs and expenses incurred
by Lender in connection with the making, disbursement and administration of the
Loan, including any releases or partial releases of the House/Lot or either of
the Finished Lots from the lien of the Accommodation Mortgage, as well as any
revisions, extensions, renewals or “workouts” of the Loan, and in the exercise
of any of Lender’s rights or remedies under this Agreement. Such costs and
expenses include title insurance, recording and escrow charges, fees for
appraisal, environmental services, legal fees and expenses of Lender’s counsel
and any other reasonable fees and costs for services, regardless of whether such
services are furnished by Lender’s employees or by independent contractors.
Borrower acknowledges that the loan fee does not include amounts payable by
Borrower under this section. All such sums incurred by Lender and not
immediately reimbursed by Borrower are considered additional loans to Borrower
secured by the Accommodation Mortgage and bearing interest at the default rate
provided in the Note.

 

2.11     Affirmative Covenants. For as long as the Loan is outstanding, Borrower
will or will cause each entity identified below, unless otherwise permitted by
Lender in writing, to do the following (and with respect to any reports and
other materials to be delivered hereunder, such reports and other materials
shall in each case be in form and with substance acceptable to Lender):

 

a.         Barnwell shall provide Lender, within one hundred twenty (120) days
of the close of Barnwell’s fiscal year, with annual 10-K and annual financial
statements, audited by a firm of independent certified public accountants
(“CPA”), together with an unqualified CPA opinion to the same.

 

b.         Barnwell shall provide Lender, within sixty (60) days after the end
of each quarter of each fiscal year (except for the fiscal year end quarter), a
quarterly 10-Q, signed by Barnwell.

 

c.         Borrower shall provide copies of its annual federal income tax
returns and any extensions thereof, together with all supporting schedules,
within sixty (60) days of the applicable filing date.

 

d.         Borrower shall provide a sales activity and escrow report for the
immediately prior fiscal quarter of all projects and properties directly or
indirectly, partially or wholly owned by Borrower, certified as true and correct
by Borrower, within sixty (60) days of the close of Borrower’s fiscal quarter.

 

e.         Noble and Nearco shall provide annual financial statements or a net
worth statement, prepared or issued by such corporation’s accountant or bank and
certified as true and correct by the chief financial officer of such
corporation, within one hundred twenty (120) days of the close of such
corporation’s fiscal year.

 

f.          Each of the Companies and KM LLLP shall provide Lender, within one
hundred eighty (180) days of the close of each such entities fiscal year, with
annual financial statements, prepared by a firm of CPA’s and certified as true
and correct by the managing member or general partner of such entity.

 

9

--------------------------------------------------------------------------------


 

g.         Each of the Companies and KM LLLP shall provide a sales activity and
escrow report for the immediately prior fiscal quarter of all projects and
properties directly or indirectly, partially or wholly owned by such entities,
certified as true and correct by the managing member or general partner of such
entity, within sixty (60) days of the close of such entities fiscal quarter.

 

h.         Promptly from time to time on request, Borrower shall provide or
shall cause Guarantors, Companies and KM LLLP to provide Lender with any other
financial or other information concerning any of their business, conditions and
affairs as Lender may reasonably request.

 

i.          Borrower shall conduct and carry on its business in substantially
the same field of activity as has been originally planned and as documented in
the application for the Loan.

 

j.          Borrower will cause any loans to KM LLLP from a partner of KM LLLP
or made between Borrower and KM LLLP to be subordinated to the Loan.

 

k.         Borrower will cause Barnwell to maintain Barnwell’s financial
condition at all times satisfactory to Lender, and maintain a Debt Service
Coverage Ratio for the Loan of not less than 1.20 to one.

 

“Debt Service Coverage Ratio” means Adjusted EBITDA of Barnwell for the twelve
(12) months preceding the date of calculation divided by Total Debt Obligations
for the same period of time on a rolling four (4) quarters basis. “Adjusted
EBITDA” means earnings before interest, taxes and non-cash expenses, plus
(a) cash contributions from minority shareholders, minus (b) 50% of non-financed
oil and gas capital expenditures, (b) 100% of other unfinanced capital
expenditures, (c) cash dividends and cash distributions, (d) retirement plan
contributions, and (e) stock repurchases.  “Total Debt Obligations” is the total
amount of the required principal and interest payments to Lender (excluding
interest payment to be made from the Interest Reserve) and other parties that
are unrelated to Barnwell over the twelve-month period preceding the date of
calculation.

 

Borrower shall provide evidence of the maintenance of this Debt Service Coverage
Ratio in form and content satisfactory to Lender annually and also at other
times upon request by Lender.

 

i.          Borrower will cause Barnwell to maintain a Total Liabilities to
Consolidated Tangible Net Worth ratio not to exceed the following ratios:

 

(A)       While the first mortgage loan between Barnwell and Accommodation
Obligor, as borrowers, and Lender, as lender (the “Kaupulehu 2007 Loan”),
remains outstanding:

 

(1)        2.65 to one for the fiscal year-ending September 30, 2014;

 

10

--------------------------------------------------------------------------------


 

(2)        2.30 to one for the fiscal year-ending September 30, 2015;

 

and

 

(3)        2.00 to one for the fiscal year-ending September 30, 2016.

 

(B)       Upon full repayment of the Kaupulehu 2007 Loan,

 

(1)        2.00 to one for fiscal year-ending September 30, 2014; and

 

(2)        1.85 to one thereafter.

 

“Consolidated Tangible Net Worth” means that amount, determined on a
consolidated basis in accordance with GAAP, that is equal to the Barnwell’s
Total Assets less intangible assets, minus Total Liabilities, plus the principal
amount of subordinated debt outstanding. “Total Assets” means all assets of the
Barnwell, on a consolidated basis, that should, in accordance with GAAP, be
classified as assets on the Barnwell’s financial statements. “Total Liabilities”
means all liabilities of the Barnwell, on a consolidated basis, that should, in
accordance with GAAP, be classified as liabilities on the Barnwell’s financial
statements.

 

2.12     Negative Covenants. As long as the Loan is outstanding, Borrower shall
not, without Lender’s prior written consent, do any of the following:

 

a.         Enter into any merger or consolidation or assign, transfer, sell
(including by way of agreement of sale), lease, or otherwise dispose of all or a
substantial part of its assets, except in the ordinary course of its business as
planned and as documented in the application for the Loan.

 

b.         Change the ownership of KM LLLP.

 

c.         Declare cash dividends or bonuses to officers, directors, partners,
members or owners of Borrower, unless after tax profit was made in the preceding
fiscal year and all of Borrower’s debts are paid to current status.

 

d.         Create, incur or permit to exist any liabilities for Borrower or KM
LLLP resulting from borrowing, loans or advances, secured or unsecured, except
for the liabilities of Borrower to Lender under this Agreement.

 

2.13     Notices. Borrower must promptly notify Lender in writing of:

 

a.         Any litigation affecting Borrower or any Affiliate, or the Projects
or the Property, and any general partner or controlling shareholder or managing
member of Borrower or any Affiliate, where the amount claimed is $50,000.00 or
more; or

 

11

--------------------------------------------------------------------------------


 

b.         Any notice that the Projects or the Property or Borrower’s or any
Affiliates business fails in any respect to comply with any applicable law,
regulation or court order; or

 

c.         Any material adverse change in the physical condition of the Projects
or the Property or Borrower’s or Affiliates’ financial condition or operations
or other circumstance that adversely affects Borrower’s intended development and
sale of the Projects or the Property or Borrower’s ability to repay the Loan.

 

2.14     Indemnity. Borrower agrees to indemnify, defend with counsel acceptable
to Lender, and hold Lender harmless from and against all liabilities, claims,
actions, damages, costs and expenses (including all legal fees and expenses of
Lender’s counsel) arising out of or resulting from the ownership, management and
operation of KM LLLP and the Companies, whether such claims are based on
theories of derivative liability, comparative negligence or otherwise.
Notwithstanding anything to the contrary in any other Loan Document, the
provisions of this Section 2.14 shall survive the termination of this Agreement,
repayment of the Loan and foreclosure of the Accommodation Mortgage or similar
proceedings.

 

2.15     Performance of Acts. Upon request by Lender, Borrower must perform all
acts which may be necessary or advisable to perfect any lien or security
interest provided for in the Loan Documents or to carry out the intent of the
Loan Documents.

 

2.16     Maintenance of Depository Relationship. Borrower shall, at all times
while any portion of the Note remains unpaid, maintain a depository relationship
with Lender, unless the same is contrary to state or federal law or regulations.

 

3.                                    Representations and Warranties.

 

Borrower promises that each representation and warranty set forth below is true,
accurate and correct.

 

3.1       Formation; Authority. If Borrower is anything other than a natural
person (but not a trustee), it has complied with all laws and regulations
concerning its organization, existence and the transaction of its business, and
is in good standing in each state in which it conducts its business. Borrower is
authorized to execute, deliver and perform its obligations under each of the
Loan Documents.

 

3.2       Compliance With Law. There are no claims, actions, proceedings or
investigations pending or threatened against Borrower, KM LLLP or any of the
Companies or the Developer Companies.

 

3.3       No Violation. The execution and delivery of this Agreement and the
other Loan Documents and the performance by Borrower of its obligations
hereunder and thereunder will not result in a default under any other material
agreement to which Borrower is a party, or violate any Requirements.

 

3.4       Litigation. There is, to the knowledge of Borrower, no action, suit,
proceeding or investigation pending at law or in equity or before any federal,
state, territorial, municipal or

 

12

--------------------------------------------------------------------------------


 

other governmental department, commission, board, bureau, agency or
instrumentality or threatened against or affecting Borrower which might
materially adversely affect Borrower’s ability to operate its business or to
perform its obligations under the Loan Documents.

 

3.5       Financial Information. All financial information which has been and
will be delivered to Lender, including all information relating to the financial
condition of Borrower, any Affiliate or any of their partners, shareholders,
members, or other principals, the Projects and the Property, does and will
fairly and accurately represent the financial condition being reported on. As of
the date hereof, there has been no material adverse change in any financial
condition reported at any time to Lender.

 

3.6       Borrower Not a “Foreign Person”. Borrower is not a “foreign person”
within the meaning of Section 1445(f)(3) of the Internal Revenue Code of 1986,
as amended from time to time.

 

3.7       Disclosure to Affiliates and Third Parties. Before each, if
applicable, Affiliate or third party executing the Accommodation Mortgage, the
pledge agreements or other instrument securing or guaranteeing the Loan, became
obligated in connection with the Loan, Borrower made full disclosure to that
person regarding Borrower’s financial condition and business operations and all
other circumstances bearing upon Borrower’s ability to pay and perform its
obligations under the Loan Documents.

 

3.8       Other Agreements. To Borrower’s knowledge, there is no default nor any
event with the passage of time or notice or both which would result in a default
under the Increment 1 PSA, the Increment 2 PSA, the WULI Interest PSA or any
Organizational Document of Borrower or any Affiliate.

 

3.9       Commercial Loan. Borrower acknowledges and agrees that the Loan is for
a commercial purpose and is not a consumer transaction under the
Truth-in-Lending Act, 15 U.S.C. § 1601, et seq., and Regulation Z promulgated
thereunder.

 

4.                                    Default and Remedies.

 

4.1       Events of Default. Borrower will be in default under this Agreement
upon the occurrence of any one or more of the following events (“Event of
Default”):

 

a.         Borrower fails to make any payment due under the Note or Borrower
fails to make any payment demanded by Lender under any other Loan Document; or

 

b.         Borrower fails to timely observe, perform and comply with any
covenant contained in this Agreement other than those referred to in clause (a),
and does not cure that failure within thirty (30) calendar days after written
notice from Lender; or

 

c.         A default is declared or occurs under any of the other Loan Documents
(and, if a cure period is provided with respect to said default, said default is
not fully cured within the period provided in said Loan Document for cure of
said default); or

 

13

--------------------------------------------------------------------------------


 

d.         There shall be a sale, transfer, hypothecation, encumbrance,
assignment or conveyance of the Property, or any portion thereof or interest
therein, by Accommodation Obligor without the prior written consent of Lender,
except as permitted under the Accommodation Mortgage and subject to payment of
the release price and other conditions set forth in the Accommodation Mortgage;
or

 

e.         Borrower or any guarantor, or its managing general partner, if
Borrower is a partnership, or its majority shareholder if Borrower is a
corporation, or its manager or managing member if Borrower is a limited
liability company, becomes insolvent or the subject of any bankruptcy or other
voluntary or involuntary proceeding, in or out of court, for the adjustment of
debtor-creditor relationships; or

 

f.          Borrower or any guarantor dissolves, terminates, or liquidates, or
any of these events happens to Borrower’s managing general partner if it is a
partnership or to its majority shareholder if it is a corporation, or its
manager or managing member if Borrower is a limited liability company, or if
Borrower is a trust, the trust is revoked or materially modified or there is a
change or substitution of the trustee; or

 

g.         Borrower or any guarantor dies or becomes permanently disabled, or
any of these events happens to Borrower’s managing general partner, if it is a
partnership, or managing member, if it is a limited liability company, its chief
executive officer, if it is a corporation, or its trustee, if it is a trust; or

 

h.         Any representation or warranty made or given by Borrower in this
Agreement or any other Loan Document proves to be false or misleading in any
material respect; or

 

i.          Any guarantor revokes its guaranty or any guaranty becomes
ineffective for any reason; or

 

j.          Lender fails to have an enforceable lien on or security interest in
the priority required hereunder in any property given as security for the Loan
(except for liens approved by Lender in writing); or

 

k.         A judgment in an amount greater than $50,000.00 in excess of any
insurance coverage is entered against Borrower or any obligor under any of the
Loan Documents, or any government authority takes action that materially
adversely affects or Borrower’s or any co-maker’s ability to repay the Loan; or

 

l.          Borrower, any co-maker or any person affiliated with Borrower or any
co-maker fails to meet the conditions of, or fails to perform any obligation
under, any other agreement Borrower or any co-maker has with Lender or any
affiliate of Lender. For the purposes of this section, “affiliated with” means
in control of, controlled by or under common control with; or

 

m.        Borrower, any co-maker or any person affiliated with Borrower or any
co-maker defaults in connection with any credit such person has with any lender,
if the default consists of the failure to make a payment when due or gives the
other lender the right to

 

14

--------------------------------------------------------------------------------


 

accelerate the obligation. For the purposes of this section, “affiliated with”
means in control of, controlled by or under common control with; or

 

n.         There is a material adverse change in Borrower’s or any co-maker’s or
any guarantor’s financial condition, or an event occurs or condition changes
that materially impairs Borrower’s or any co-maker’s ability to repay the Loan.

 

o.         A default is declared by Kamehameha Schools, as ground lessor, of
Increment 2 for the failure of the ground lessee to obtain such ground lessor’s
consent to the transfer of any interest in the ground lessee.

 

4.2       Remedies. If an Event of Default occurs under this Agreement, Lender
may exercise any right or remedy which it has under any of the Loan Documents,
or which is otherwise available at law or in equity or by statute, and all of
Lender’s rights and remedies shall be cumulative. All of Borrower’s obligations
under the Loan Documents shall become immediately due and payable without notice
of default, presentment or demand for payment, protest or notice of nonpayment
or dishonor, or other notices or demands of any kind or character, all at
Lender’s option, exercisable in its sole discretion.

 

Notwithstanding any provision in any of the Loan Documents to the contrary and
in addition to the foregoing, in the event Borrower or any Affiliate shall
violate any covenant contained in Section 2.11(a) through (g) of this Agreement,
then Lender, at its sole option and upon written notice to Borrower, may
increase the interest rate under the Note by one percent (1.0%) from the
interest rate then in effect, and adjust the monthly payments due under the Note
accordingly. If such violation is cured, then the interest rate shall be reduced
to the interest rate then in effect under the provisions of the Note and the
monthly payments due under the Note shall be readjusted accordingly.

 

Notwithstanding any provision in any of the Loan Documents to the contrary and
in addition to the foregoing, in the event Borrower or any Guarantor shall
violate any covenant contained in Section 2.11(h) through 2.11(1) of this
Agreement, then the interest rate under the Note shall be increased, at Lender’s
sole option and upon written notice to Borrower or any Guarantor, by one percent
(1.0%) from the interest rate then in effect and the monthly payments due under
the Note shall be adjusted accordingly. If such violation is not cured within 45
days after the increase in the interest rate, then the interest rate will be
increased effective at the end of such 45 day period, at Lender’s sole option
and upon written notice to Borrower or such Guarantor, by an additional one
percent (1.0%) and the monthly payments due under the Note shall be adjusted
accordingly. If such violation is cured, then the interest rate shall be reduced
to the interest rate then in effect under the provisions of the Note and the
monthly payments due under the Note shall be readjusted accordingly.

 

4.3       Lender’s Right of Setoff. Unless specifically addressed in the Loan
Documents, at any time Lender may set off obligations owed by Lender to Borrower
(such as balances in checking and savings accounts, including the Interest
Reserve Account and the Pledged Account) against the amounts due under the Loan,
whether or not an Event of Default shall have occurred or shall have been
declared, and without first resorting to other collateral securing payment of
the Loan.

 

15

--------------------------------------------------------------------------------


 

4.4       Provisional Remedies, Self-Help and Foreclosure. No provision of this
Article 4 limits the right of any party to this Agreement to exercise self-help
remedies such as setoff, foreclosure against or sale of any real or personal
property collateral or security, or obtaining provisional or ancillary remedies
from a court of competent jurisdiction before, after, or during the pendency of
any arbitration or other proceeding. The exercise of a remedy does not waive the
right of either party to resort to arbitration or reference. At Lender’s option,
foreclosure under a deed of trust or mortgage may be accomplished either by
exercise of power of sale under the deed of trust or mortgage or by judicial
foreclosure.

 

5.                                    Miscellaneous Provisions.

 

5.1       No Waiver; Consents. No alleged waiver by Lender is effective unless
in writing, and no waiver may be construed as a continuing waiver. No waiver is
implied from any delay or failure by Lender to take action on account of any
default under the Loan Documents. Consent by Lender to any act or omission by
Borrower may not be construed as a consent to any other or subsequent act or
omission.

 

5.2       No Third Parties Benefited. This Agreement is made and entered into
for the sole protection and benefit of Lender and Borrower and their successors
and assigns. No trust fund is created by this Agreement and no other persons or
entities have any right of action under this Agreement or any right to the Loan
funds.

 

5.3       Notices. All notices, demands, requests, correspondence or documents
which are required or permitted to be given or served hereunder shall be in
writing addressed to the appropriate party and personally delivered or sent by
first class United States mail, postage prepaid, addressed to Borrower or Lender
at the following addresses:

 

To Borrower:

KKM Makai, LLLP

 

KD Kona 2013 LLLP

 

1100 Alakea Street, Suite 2900

 

Honolulu, Hawaii 96813

 

 

To Lender:

American Savings Bank, F.S.B.

 

Commercial Real Estate Loans

 

P.O. Box 2300

 

Honolulu, Hawaii 96804-2300

 

Any party may designate a different address by giving notice thereof in
accordance with this paragraph. Delivery of any or demand shall be deemed
completed on the date of delivery or two (2) business days after the date of
mailing, as applicable.

 

5.4       Attorneys’ Fees. If any lawsuit, reference or arbitration is commenced
which arises out of, or which relates to this Agreement, the Loan Documents or
the Loan, including any alleged tort action, regardless of which party commences
the action, the prevailing party is entitled to recover from each other party
such sums as the court, referee or arbitrator may adjudge to be reasonable
attorneys’ fees in the action or proceeding, in addition to costs and expenses
otherwise allowed by law. Any such attorneys’ fees incurred by either party in
enforcing a judgment in its favor under this Agreement are recoverable
separately from and in

 

16

--------------------------------------------------------------------------------


 

addition to any other amount included in such judgment, and such attorneys’ fees
obligations are intended to be severable from the other provisions of this
Agreement and to survive and not be merged into any such judgment. In all other
situations, including any bankruptcy or other voluntary or involuntary
proceeding, in or out of court, for the adjustment of debtor-creditor
relationships, Borrower agrees to pay all of Lender’s costs and expenses,
including attorneys’ fees, which may be incurred in any effort to collect or
enforce the Loan or any part of it or any term of any Loan Document. Attorneys’
fees include the allocated costs for services of in-house counsel.

 

5.5       Loan Not Assumable. It is expressly understood by Borrower that the
Loan is personal to Borrower and may not be assumed by any other person or
entity.

 

5.6       Assignment of Loan. Lender may assign its rights and delegate its
obligations under this Agreement or any of the other Loan Documents and further
may assign, or sell participations in, all or any part of the Loan, the Loan
Documents, or any other interest herein or in the Note to any person or entity,
all without notice to or the consent of Borrower or any co-makers or guarantors.
To the extent of any such assignment, Lender shall be relieved of its
obligations with respect to the Loan and the assignee shall have the same
rights, benefits and obligations as it would if it were Lender hereunder and a
holder of the Note. Without the consent of or notice to Borrower, Lender may
furnish any information (including, without limitation, financial information)
concerning the Loan, the collateral for the Loan, or Borrower, any Affiliates,
and any of their assets to third parties from time to time for legitimate
business purposes.

 

5.7       Successors and Assigns. The terms of this Agreement shall bind and
benefit the heirs, personal representatives, successors, successors in trust and
assigns of the parties; provided, however, that Borrower may not assign this
Agreement without the prior written consent of Lender, which consent may be
withheld by Lender in its sole discretion for any reason or no reason.

 

5.8       Interpretation. The language of this Agreement must be construed as a
whole according to its fair meaning, and not strictly for or against any party.
The word “include(s)” means “include(s), without limitation,” and the word
“including” means “including, but not limited to.”

 

5.9       Miscellaneous. This Agreement may not be modified or amended except by
a written agreement signed by the parties. The invalidity or unenforceability of
any one or more provisions of this Agreement in no way affects any other
provision. If Borrower consists of more than one person or entity, each is
jointly and severally liable to Lender for the faithful performance of this
Agreement and the other Loan Documents. Time is of the essence in the
performance of this Agreement and the other Loan Documents. This Agreement is
governed by and construed in accordance with the laws of and decisions of the
State of Hawaii and the United States of America and the rules and regulations
promulgated thereunder, including without limitation the federal laws, rules and
regulations for federal savings and loan associations and federal savings banks.
This Agreement may be executed in one or more counterparts, each of which is,
for all purposes deemed an original and all such counterparts taken together,
constitute one and the same instrument.

 

17

--------------------------------------------------------------------------------


 

5.10     Integration and Relation to Loan Commitment. The Loan Documents fully
state all of the terms and conditions of the parties’ agreement regarding the
matters mentioned in or incidental to this Agreement. The Loan Documents
supersede all oral negotiations and prior writings concerning the subject matter
of the Loan Documents.

 

5.11     Actions. Lender has the right, but not the obligation, to commence,
appear in, and defend any action or proceeding which might affect its security
or its rights, duties or liabilities relating to the Loan, the Property, or any
of the Loan Documents. Borrower must pay promptly on demand all of Lender’s
reasonable out-of-pocket costs, expenses, and legal fees and expenses of
Lender’s counsel incurred in those actions or proceedings.

 

5.12     Relationships with Other Lender Customers. From time to time, Lender
may have business relationships with Borrower’s customers, suppliers,
contractors, tenants, partners, shareholders, officers or directors, with
businesses offering products or services similar to those of Borrower, or with
persons seeking to invest in, borrow from or lend to Borrower. Borrower agrees
that in no event is Lender obligated to disclose to Borrower any information
concerning any other Lender customer. Borrower further agrees that Lender may
extend credit to those parties and may take any action it may deem necessary to
collect any such credit, regardless of any effect the extension or collection of
such credit may have on Borrower’s financial condition or operations.

 

5.13     Loan Commission. Lender is not obligated to pay any brokerage
commission or fee in connection with or arising out of the Loan. Borrower must
pay any and all brokerage commissions or fees arising out of or in connection
with the Loan and Borrower agrees to indemnify, defend and hold harmless Lender
against any claim for any such fees or commissions.

 

5.14     Standard of Conduct. Nothing contained in this Agreement, the Note, the
Accommodation Mortgage or any other Loan Document shall limit the right of
Lender to exercise its business judgment or to act, in the context of the
granting or withholding of any consent required under the terms of this
Agreement or any other Loan Document, or otherwise, in a subjective manner,
whether or not “objectively” reasonable under the circumstances, as long as
Lender’s exercise of its business judgment or action, as the case may be, is
made or undertaken in good faith. Borrower and Lender intend by the foregoing to
set forth and affirm their entire understanding with respect to the standard
pursuant to which Lender’s duties and obligations are to be judged and the
parameters within which Lender’s discretion may be exercised hereunder and under
the other Loan Documents. As used herein, the term “good faith” means honesty in
fact in the conduct and transaction concerned.

 

5.15     Counterparts. This document may be executed in counterparts. Each
counterpart shall be executed by one or more of the parties to this document and
the several counterparts shall constitute one document to the same effect as
though the signature of all the parties were upon the same document.

 

5.16     Jury Waiver. Lender and Borrower hereby waive trial by jury in any
action, proceeding, claim, or counterclaim, whether in contract or tort, at law
or in equity, arising out of or in any way related to this Agreement or any of
the Loan Documents.

 

18

--------------------------------------------------------------------------------


 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Borrower and Lender have executed these presents the day and
year first above written.

 

 

KKM MAKAI, LLLP,

 

a Hawaii limited liability limited partnership

 

 

 

 

By:

NOBLE ENTERPRISES, INC.,

 

 

a Nevada corporation

 

 

Its General Partner

 

 

 

 

By:

/s/ Terry Johnston

 

 

Name:   Terry Johnston

 

 

Its President

 

 

 

 

By:

 

 

 

Name:

 

 

Its

 

 

 

KD KONA 2013 LLLP,

 

a Hawaii limited liability limited partnership

 

 

 

 

By:

BARNWELL HAWAIIAN PROPERTIES,

 

 

INC., a Delaware corporation
Its General Partner

 

 

 

 

By:

/s/ Alexander C. Kinzler

 

 

Name:   Alexander C. Kinzler

 

 

Its President

 

 

 

 

By:

 

 

 

Name:

 

 

Its

 

 

 

 

 

 

 

 

 

 

AMERICAN SAVINGS BANK, F.S.B.

 

 

 

 

By:

/s/ Alvin Takahashi

 

 

Name:  Alvin Takahashi

 

 

Its Vice President

 

 

 

 

 

 

 

By:

/s/ Ann M.K. Lee

 

 

ANN M.K. LEE

 

 

Its First Vice President

 

20

--------------------------------------------------------------------------------


 

STATE OF HAWAII

)

 

 

)

SS.

CITY AND COUNTY OF HONOLULU

)

 

 

On this the 27th day of November, 2013, before me personally appeared Terry
Johnston opersonally known to me OR x proved to me on the basis of satisfactory
evidence who, being by me duly sworn or affirmed, did say that such persons
executed the foregoing instrument as the free act and deed of such persons, and
if applicable in the capacities shown, having been duly authorized to execute
such instrument in such capacities.

 

 

/s/ Edna Sagudang

 

 

 

Edna Sagudang

 

Notary Public, State of Hawaii

 

My commission expires: 06/21/14

 

21

--------------------------------------------------------------------------------


 

STATE OF HAWAII

)

 

 

)

SS.

CITY AND COUNTY OF HONOLULU

)

 

 

On this the 27th day of November, 2013, before me personally appeared Alexander
C. Kinzler opersonally known to me OR x proved to me on the basis of
satisfactory evidence who, being by me duly sworn or affirmed, did say that such
persons executed the foregoing instrument as the free act and deed of such
persons, and if applicable in the capacities shown, having been duly authorized
to execute such instrument in such capacities.

 

 

/s/ Edna Sagudang

 

 

 

Edna Sagudang

 

Notary Public, State of Hawaii

 

My commission expires: 06/21/14

 

22

--------------------------------------------------------------------------------


 

STATE OF HAWAII

)

 

 

)

SS.

CITY AND COUNTY OF HONOLULU

)

 

 

On this the 27th day of November, 2013, before me personally appeared ALVIN
TAKAHASHI and ANN M. K. LEE xpersonally known to me OR x proved to me on the
basis of satisfactory evidence who, being by me duly sworn or affirmed, did say
that such persons executed the foregoing instrument as the free act and deed of
such persons, and if applicable in the capacities shown, having been duly
authorized to execute such instrument in such capacities.

 

 

/s/ Edna Sagudang

 

 

 

Edna Sagudang

 

Notary Public, State of Hawaii

 

My commission expires: 06/21/14

 

23

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

-PARCEL FIRST:- (TMK No. (3) 7-2-031-022)

 

All of that certain parcel of land situate at Kaupulehu, District of North
Kona, Island and County of Hawaii, State of Hawaii, being LOT 30 of the
“KAUPULEHU LOT 4-A, INCREMENT 1, PHASE 1 SUBDIVISION”, as shown on File Plan
Number 2393, filed in the Bureau of Conveyances of the State of Hawaii, and
containing an area of 1.271 acres, more or less.

 

Together with a non-exclusive easement for access purposes over Roadway
Easements, as set forth and provided in Kaupulehu Lot 4-A Declaration of Access
Easement, dated December 23, 2005, recorded in said Bureau as Document
No. 2005-262404; subject to the terms and provisions contained therein.

 

Said Declaration was amended and/or supplemented by the following instruments:

 

1.         Document No. 2007-170881.

2.         Document No. 2009-131370.

 

Together with non-exclusive easements for access and utility purposes as set
forth in the following: (a) Grant of Non-Exclusive Access and Utility Easements,
dated May 25, 2009, recorded in said Bureau as Document No. 2009-149017;
(b) Grant of Non-Exclusive Access and Utility Easements (Hualalai
Resort/Easement A), dated May 25, 2009, recorded in said Bureau as Document
No. 2009-149023; and (c) Grant of Non-Exclusive Roadway and Utility Easements
(Kukio Frontage Road), dated May 25, 2009, recorded in said Bureau as Document
No. 2009-149029; all subject to the terms and conditions contained therein.

 

BEING THE PREMISES ACQUIRED BY KAUPULEHU LOT 4-A, INCREMENT I, PHASE I, WARRANTY
DEED WITH COVENANTS from WB KD ACQUISITION, LLC, a Delaware limited liability
company, as Grantor, to KAUPULEHU 2007 LLLP, a Hawaii limited liability limited
partnership, as Grantee, effective January 23, 2008, recorded in said Bureau as
Document No. 2008-014897.

 

-PARCEL SECOND:- (TMK No. (3) 7-2-031-026)

 

All of that certain parcel of land situate at Kaupulehu, District of North
Kona, Island and County of Hawaii, State of Hawaii, being LOT 34 of the
“KAUPULEHU LOT 4-A, INCREMENT 1, PHASE 1 SUBDIVISION”, as shown on File Plan
Number 2393, filed in the Bureau of Conveyances of the State of Hawaii, and
containing an area of 1.074 acres, more or less.

 

Together with a non-exclusive easement for access purposes over Roadway
Easements, as set forth and provided in Kaupulehu Lot 4-A Declaration of Access
Easement, dated December 23, 2005, recorded in said Bureau as Document
No. 2005-262404; subject to the terms and provisions contained therein.

 

24

--------------------------------------------------------------------------------


 

Said Declaration was amended and/or supplemented by the following instruments:

 

1.         Document No. 2007-170881.

2.         Document No. 2009-131370.

 

Together with non-exclusive easements for access and utility purposes as set
forth in the following: (a) Grant of Non-Exclusive Access and Utility Easements,
dated May 25, 2009, recorded in said Bureau as Document No. 2009-149017;
(b) Grant of Non-Exclusive Access and Utility Easements (Hualalai
Resort/Easement A), dated May 25, 2009, recorded in said Bureau as Document
No. 2009-149023; and (c) Grant of Non-Exclusive Roadway and Utility Easements
(Kukio Frontage Road), dated May 25, 2009, recorded in said Bureau as Document
No. 2009-149029; all subject to the terms and conditions contained therein.

 

BEING THE PREMISES ACQUIRED BY KAUPULEHU LOT 4-A, INCREMENT I, PHASE I WARRANTY
DEED WITH COVENANTS from WB KD ACQUISITION, LLC, a Delaware limited liability
company, as Grantor, to KAUPULEHU 2007 LLLP, a Hawaii limited liability limited
partnership, as Grantee, effective September 26, 2007, recorded in said Bureau
as Document No. 2007-172486.

 

-PARCEL THIRD:- (TMK No. (3) 7-2-031-028)

 

All of that certain parcel of land situate at Kaupulehu, District of North
Kona, Island and County of Hawaii, State of Hawaii, being LOT 36 of the
“KAUPULEHU LOT 4-A, INCREMENT 1, PHASE 1 SUBDIVISION”, as shown on File Plan
Number 2393, filed in the Bureau of Conveyances of the State of Hawaii, and
containing an area of 1.109 acres, more or less.

 

Together with a non-exclusive easement for access purposes over Roadway
Easements, as set forth and provided in Kaupulehu Lot 4-A Declaration of Access
Easement, dated December 23, 2005, recorded in said Bureau as Document
No. 2005-262404; subject to the terms and provisions contained therein.

 

Said Declaration was amended and/or supplemented by the following instruments:

 

1.         Document No. 2007-170881.

2.         Document No. 2009-131370.

 

Together with non-exclusive easements for access and utility purposes as set
forth in the following: (a) Grant of Non-Exclusive Access and Utility Easements,
dated May 25, 2009, recorded in said Bureau as Document No. 2009-149017;
(b) Grant of Non-Exclusive Access and Utility Easements (Hualalai
Resort/Easement A), dated May 25, 2009, recorded in said Bureau as Document
No. 2009-149023; and (c) Grant of Non-Exclusive Roadway and Utility Easements
(Kukio Frontage Road), dated May 25, 2009, recorded in said Bureau as Document
No. 2009-149029; all subject to the terms and conditions contained therein.

 

BEING THE PREMISES ACQUIRED BY KAUPULEHU LOT 4-A, INCREMENT I, PHASE I WARRANTY
DEED WITH COVENANTS from WB KD ACQUISITION, LLC, a Delaware limited liability
company, as Grantor, to KAUPULEHU 2007 LLLP, a Hawaii limited

 

25

--------------------------------------------------------------------------------


 

liability limited partnership, as Grantee, effective April 30, 2007, recorded in
said Bureau as Document No. 2007-077140.

 

26

--------------------------------------------------------------------------------